Title: To Alexander Hamilton from Thomas H. Cushing, 1 July 1801
From: Cushing, Thomas H.
To: Hamilton, Alexander


Inspectors OfficeCity of Washington1st July 1801
sir
The Secretary of War has directed me to enquire whether Lieut. Patrick McCarty of the third Regt. of infantry obeyed the order of the War department of the 2nd. of Sepr. 1799, directing all absent Officers of the 1st. Regt. of Artillerists & Engineers and of the first, second, third & fourth Regiments of Infantry to Report themselves to you within four months, and if so, whether any particular orders were given to him.
It appears that this Gentleman was appointed an Ensign on the third of March 1799, & promoted to a 1st. Lieut. on the 24th. of April 1800, but it is not known whether he accepted this appointment or where he is, and the Object of this enquiry is, that his name may be struck from the rolls if he did not report himself within the four months, or that he may be sent to duty if he is yet in service.
I am sir   very Respectfully Yr. Obedt. servt.
Honble Majr. Genl. Alexr. Hamilton
